DETAILED ACTION

Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-17, 19, and 20 directed to an invention non-elected without traverse.  Accordingly, claims 10-17, 19, and 20 have been cancelled.

Allowable Subject Matter
Claims 1-9, 18, and 21-23 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art of record, Nadaud et al (WO 2015/019022 A1) in view of Igarashi et al (WO 2012/105413 A1) would have failed to suggest or otherwise render obvious to one of ordinary skill in the art at the time of invention an article comprising a glass substrate comprising two main faces defining two main surfaces separated by edges and a temporary protective layer comprising an organic polymer matrix deposited on at least one portion of a main surface of the glass substrate, wherein the temporary protective layer is obtained from a polymerizable composition comprising (meth)acrylate compounds and has a rough surface defined by a surface roughness parameter Sa, corresponding to the arithmetic mean height of the profile of the surface, of greater than 0.2 μm and less than 5.0 μm.
While the use of (meth)acrylate compounds as temporary protective layer was known in the art at the time of invention Nadaud et al (WO 2015/019022 A1), one of ordinary skill in the art at the time of invention would have lacked motivation to arrive at the rough surface defined by a surface roughness parameter Sa, corresponding to the arithmetic mean height of the profile of the surface, of greater than 0.2 μm and less than 5.0 μm.
Claims 2-9, 18, and 21-23 depend directly or indirectly on claim 1
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783